— Judgment modified by providing that the dismissal of the complaint be without prejudice instead of on the merits; also by reversing so much of the third finding of fact as finds that defendant performed each and every part of the agreement of June 3, 1917, on its part to be performed; also so much of said finding as declares that plaintiff released the defendant from “ all claims and damages of any Mnd, nature and description,” so far as the same related to damages caused by unlawful acts or omissions of said defendant subsequent to the delivery of the agreement in question; also the finding that defendant constructed the drain mentioned in said agreement in the manner and in all respects as agreed to between the parties, also the first and second conclusions of law of the trial justice. As so modified, judgment unanimously affirmed, without costs. Present — Kelly, P. J., Rich, Jaycox, Kelby and Kapper, JJ. Settle order on notice.